DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20-26 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-3, 6-10, 13-17 and 20-26 are allowed for reasons argued by Applicant in the remarks filed 12/30/2021. 
The prior art of record that was found and cited comprised the following reference(s): 
JP 2015007941	“Tatsuro”
US 20200134168	“Hwang”
US 20170243156	“Janis”
“Making PIN and Password Entry Secure Against Shoulder Surfing Using Camouflage Characters”
Tatsuro was disclosed for teaching the concept of dummy characters that would be pre-registered by the user and for permitting to insert the dummy characters into any arbitrary position within a password to confuse any possible shoulder surfers from learning the correct password. In that regard it covered several features of the claimed invention. 
However, as indicated as “Allowable Subject Matter” on pg. 2 of the non-final office action mailed 09/30/2021, the examiner was unable to identify a list of most commonly used characters with respect to an application associated with the password and then separating the dummy characters into weak, medium and strong dummy characters based on a logical union of the list of preferred dummy characters and those most commonly used. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…identifying one or more strong dummy characters for the password, wherein the one or more strong dummy characters are identified by determining the logical intersection of the list of preferred dummy characters and the list of most commonly used characters, identifying one or more medium-strength dummy characters for the password, wherein the one or more medium-strength dummy characters are identified by determining the logical union of the list of preferred dummy characters and the list of most commonly used characters, and identifying one or more weak dummy characters for the password, wherein the one or more weak dummy characters are identified by identifying one or more characters that are not among the strong dummy characters or the medium-strength dummy characters.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491